DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and have been examined.

Claim Objections
Claim 10 is objected to because of the following informalities: the term “traffic density” is repeated in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 10, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 5, 6, 10, 15, and 19; these claims are indefinite for the following reasons:
These claims recite the limitation "the environment sensor data".  There is insufficient antecedent basis for this limitation in the claim.
Furthermore it is indefinite as to what is meant by "the environment sensor data". It is unclear what is meant by this limitation. Does this refer to the “driver environment data from at least one sensor” established in the independent claims or is Applicant establishing a different kind of data separate from  “driver environment data from at least one sensor”. For the sake of compact prosecution, Examiner will interpret "the environment sensor data" as referring to the “driver environment data from at least one sensor”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea which may be summarized as generating a driver warning or driver advisory. 

Claim 1 recites the limitations of: 
a selection of what vehicle sensor data to collect, and a selection of what driver environment data to collect; 
vehicle sensor data from at least one vehicle sensor, based on the selection of what vehicle sensor data to collect, 
wherein the vehicle sensor data is representative of actual operation of a vehicle; 
driver environment data from at least one sensor, representative of at least one of: a position of a driver-side seat, a position of a passenger-side seat, or a position of a steering wheel; 
generating at least one of: driver warning data or driver advisory data based on the received driver environment data and the received vehicle sensor data; 
and transmitting at least one of: the driver warning data or the driver advisory data, to be displayed to the driver.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a processor, a computing device, a client device, a user interface, at least one vehicle sensor, at least one sensor, a memory, computer-readable instructions, a non-transitory computer readable medium; and they are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
receiving a selection of what vehicle sensor data to collect, and a selection of what driver environment data to collect; 
receiving vehicle sensor data;
receiving driver environment data;
transmitting the driver warning data or the driver advisory data, to be displayed to the driver.

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor, a computing device, a client device, a user interface, at least one vehicle sensor, at least one sensor, a memory, computer-readable instructions, a non-transitory computer readable medium; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
receiving a selection of what vehicle sensor data to collect, and a selection of what driver environment data to collect; 
receiving vehicle sensor data;
receiving driver environment data;
transmitting the driver warning data or the driver advisory data, to be displayed to the driver.

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0011-0020], [0029] [0038], [0042], [0045-0046] about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2-11, 3-15, and 17-20 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-11, 3-15, and 17-20 are directed to an abstract idea. Thus, the dependent claims 2-11, 3-15, and 17-20 are not patent-eligible either.



Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7-12, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung, US Patent Application Publication No., 2012/0212353.
Regarding claims 1, 12, and 16;
(Claim 1) A computer implemented method, comprising: 
receiving, at a processor of a computing device from a user of a client device via a user interface of the client device, a selection of what vehicle sensor data to collect, and a selection of what driver environment data to collect; 
See Fung paragraph [0104] In some embodiments, ECU 150 may include provisions for receiving input from a user. For example, in some embodiments, ECU 150 can include port 158 for receiving information from user input device 111... In one embodiment, input device 111 could be an ON/OFF switch. In some cases, input device 111 could be used to turn on or off any body state monitoring devices associated with the vehicle or driver... In embodiments using multiple monitoring devices, input device 111 could be used to simultaneously turn on or off all the different types of monitoring associated with these monitoring devices. In other embodiments, input device 111 could be used to selectively turn on or off some monitoring devices but not others.

receiving, at the processor of the computing device, vehicle sensor data from at least one vehicle sensor, based on the selection, by the user via the user interface display of the client device, of what vehicle sensor data to collect, wherein the vehicle sensor data is representative of actual operation of a vehicle; 
See Fung paragraph [0247] In some cases, in step 3504, collision warning system 234 may use information about the position, heading and speed of motor vehicle 100 to calculate the vehicle collision point. In some embodiments, this information could be received from a GPS receiver that is in communication with collision warning system 234 or response system 199. In other embodiments, the vehicle speed could be received from a vehicle speed sensor.

receiving, at the processor of the computing device, driver environment data from at least one sensor, representative of at least one of: a position of a driver-side seat, a position of a passenger-side seat, or a position of a steering wheel; 
See Fung paragraphs [0276] In step 4252, response system 199 determines if the driver's hands are on the steering wheel.
[0126] Moreover, sensors for detecting heart information could be disposed in any locations within motor vehicle 100. For example, heart monitoring system 302 could include sensors disposed in a steering wheel, seat, armrest or other component that detect the heart information of a driver.
[0176] A response system can include provisions for detecting the state of a driver by monitoring the relative position of the driver's head with respect to a headrest.
[0182] For example, in still another embodiment, a proximity sensor could be used in the backrest of a seat to measure the distance between the backrest and the back of the driver.
[0169] The information may comprise a sequence of images 700 that can be analyzed to determine the state of driver 702. First image 710 shows driver 702 in a fully awake state, with head 720 in an upright position. However, second image 712 shows driver 702 in a drowsy state, with head 720 leaning forward. Finally, third image 714 shows driver 702 in a drowsier state with head 720 fully tilted forward. In some embodiments, response system 199 may be configured to analyze various images of driver 702. More specifically, response system 199 may analyze the movement of head 720 to determine if a driver is in a normal state or a drowsy state. 

generating, using the processor of the computing device, at least one of: driver warning data or driver advisory data based on the received driver environment data and the received vehicle sensor data; 
See Fung paragraph [0137] In step 406, response system 199 may determine whether or not the driver is drowsy. If the driver is not drowsy, response system 199 may proceed back to step 402 to receive additional monitoring information. If, however, the driver is drowsy, response system 199 may proceed to step 408. In step 408, response system 199 may automatically modify the control of one or more vehicle systems, including any of the vehicle systems discussed above. By automatically modifying the control of one or more vehicle systems, response system 199 may help to avoid various hazardous situations that can be caused by a drowsy driver.
and transmitting, using the processor of the computing device, at least one of: the driver warning data or the driver advisory data, to the processor of the client device to be displayed to the driver via the user interface of the client device.
See Fung paragraph [0209] In addition, in some cases, response system 199 could activate one or more lights or other visual indicators. For example, in one embodiment, a warning may be displayed on display screen 2004. In one example, the warning may be "Wake!" and may include a brightly lit screen to catch the driver's attention.

Regarding claims 3, 14, and 18;
(Claim 3) The method of claim 1, further comprising: receiving, at a processor of a computing device, driver input data, wherein the driver input data is representative of interaction of an individual with at least one of: a personal electronic device or the vehicle.
See Fung paragraphs [0276] In step 4252, response system 199 determines if the driver's hands are on the steering wheel.
[0104] In some embodiments, ECU 150 may include provisions for receiving input from a user. For example, in some embodiments, ECU 150 can include port 158 for receiving information from user input device 111... In one embodiment, input device 111 could be an ON/OFF switch. In some cases, input device 111 could be used to turn on or off any body state monitoring devices associated with the vehicle or driver... In embodiments using multiple monitoring devices, input device 111 could be used to simultaneously turn on or off all the different types of monitoring associated with these monitoring devices. In other embodiments, input device 111 could be used to selectively turn on or off some monitoring devices but not others.

Regarding claims 5, 15, and 19;
(Claim 5) The method of claim 1, wherein the environment sensor data is representative of an environment within which an individual is operating the vehicle.
Fung teaches:
[0276] In step 4252, response system 199 determines if the driver's hands are on the steering wheel.  

Regarding claim 7;
(Claim 7) The method of claim 1, further comprising: receiving, at a processor of a computing device from the client device, personal electronic device sensor data from at least one sensor of the client device including: an internal accelerometer sensor, a GPS sensor, a gyroscope sensor, a compass sensor, or a navigation system sensor.
See Fung [0247] In step 3504, collision warning system 234 may estimate a vehicle collision point.  The vehicle collision point is the location of a potential collision between motor vehicle 100 and the approaching vehicle, which could be traveling in any direction relative to motor vehicle 100.  In some cases, in step 3504, collision warning system 234 may use information about the position, heading and speed of motor vehicle 100 to calculate the vehicle collision point.  In some embodiments, this information could be received from a GPS receiver that is in communication with collision warning system 234 or response system 199.  In other embodiments, the vehicle speed could be received from a vehicle speed sensor.

Regarding claim 8;
(Claim 8) The method of claim 1, wherein the vehicle sensor data is received from at least one of: an internal vehicle computer, an external vehicle computer, a vehicle accelerometer, a radar sensor, a camera, a video device, a collision avoidance system, an active vehicle safety system, or a passive vehicle safety system.
See Fung [0247] In step 3504, collision warning system 234 may estimate a vehicle collision point. The vehicle collision point is the location of a potential collision between motor vehicle 100 and the approaching vehicle, which could be traveling in any direction relative to motor vehicle 100. In some cases, in step 3504, collision warning system 234 may use information about the position, heading and speed of motor vehicle 100 to calculate the vehicle collision point. In some embodiments, this information could be received from a GPS receiver that is in communication with collision warning system 234 or response system 199. In other embodiments, the vehicle speed could be received from a vehicle speed sensor.

Regarding claims 9 and 20;
(Claim 9) The method of claim 3, wherein the driver input data is representative of at least one of: driver physiology indicators and sensors, driver control, driver behavior, driver distraction or attention, driver cognitive load, driver eye movement/condition, mental state of a driver, driver reaction time, driver vision across multiple environments, driver medications, or driver sensory limitations and expertise.
See Fung paragraphs [0276] In step 4252, response system 199 determines if the driver's hands are on the steering wheel.
[0104] In some embodiments, ECU 150 may include provisions for receiving input from a user. For example, in some embodiments, ECU 150 can include port 158 for receiving information from user input device 111... In one embodiment, input device 111 could be an ON/OFF switch. In some cases, input device 111 could be used to turn on or off any body state monitoring devices associated with the vehicle or driver... In embodiments using multiple monitoring devices, input device 111 could be used to simultaneously turn on or off all the different types of monitoring associated with these monitoring devices. In other embodiments, input device 111 could be used to selectively turn on or off some monitoring devices but not others.
[0137] In step 406, response system 199 may determine whether or not the driver is drowsy. If the driver is not drowsy, response system 199 may proceed back to step 402 to receive additional monitoring information. If, however, the driver is drowsy, response system 199 may proceed to step 408. In step 408, response system 199 may automatically modify the control of one or more vehicle systems, including any of the vehicle systems discussed above. By automatically modifying the control of one or more vehicle systems, response system 199 may help to avoid various hazardous situations that can be caused by a drowsy driver.

Regarding claim 10;
(Claim 10) The method of claim 5, wherein the environment sensor data is representative of at least one of: vehicle location, time of day, temperature, road surface conditions, noise levels inside a vehicle cabin, traffic density, traffic density, dangerous intersections, curves and roads, Vehicle-to-Vehicle and Vehicle-to-Infrastructure information, or electronic toll booths.
See Fung [0106] As an example, in some cases, ECU 150 could be in electrical communication with various sensors for detecting various operating parameters of motor vehicle 100, including but not limited to: vehicle speed, vehicle location, yaw rate, lateral g forces, fuel level, fuel composition, various diagnostic parameters as well as any other vehicle operating parameters and/or environmental parameters (such as ambient temperature, pressure, elevation, etc.).

[0113] In some embodiments, motor vehicle 100 can include low speed follow system 230 (also referred to as LSF system 230). LSF system 230 includes provisions for automatically following a preceding vehicle at a set distance or range of distances. This may reduce the need for the driver to constantly press and depress the acceleration pedal in slow traffic situations. LSF system 230 may include components for monitoring the relative position of a preceding vehicle (for example, using remote sensing devices such as lidar or radar). In some cases, LSF system 230 may include provisions for communicating with any preceding vehicles for determining the GPS positions and/or speeds of the vehicles. Examples of low speed follow systems are known in the art. One example is disclosed in Arai, U.S. Pat. No. 7,337,056, filed Mar. 23, 2005, the entirety of which is hereby incorporated by reference. Another example is disclosed in Higashimata et al., U.S. Pat. No. 6,292,737, filed May 19, 2000, the entirety of which is hereby disclosed by reference.

[0115] Motor vehicle 100 can include collision warning system 234. In some cases, collision warning system 234 may include provisions for warning a driver of any potential collision threats with one or more vehicles. For example, a collision warning system can warn a driver when another vehicle is passing through an intersection as motor vehicle 100 approaches the same intersection. Examples of collision warning systems are disclosed in Mochizuki, U.S. Pat. No. ______, now U.S. patent application Ser. No. 12/885,790, filed Sep. 20, 2010, and Mochizuki et al., U.S. Pat. No. ______, now U.S. patent application Ser. No. 12/845,092, filed Jul. 28, 2010, the entirety of both being hereby incorporated by reference. In one embodiment, collision warning system 234 could be a forward collision warning system.

[0276] In step 4246, response system 199 may check the lane keep assist status. If the lane keep assist status is standard, response system 199 proceeds to step 4248 where standard steering effort corrections are applied to help maintain the vehicle in the lane. If, however, response system 199 determines that the lane keep assist status is low in step 4246, response system 199 may proceed to step 4250. In step 4250, response system 199 determines if the road is curved. If not, response system 199 proceeds to step 4256 to illuminate a lane keep assist warning so the driver knows the vehicle is deviating from the lane. If, in step 4250, response system 199 determines the road is curved, response system 199 proceeds to step 4252. In step 4252, response system 199 determines if the driver's hands are on the steering wheel. If so, response system 199 proceeds to step 4254 where the process ends. Otherwise, response system 199 proceeds to step 4256.

Regarding claim 11;
(Claim 11) The method of claim 3, wherein the driver input data is representative of at least one of: driver and driving environment, following and closing distance, driver control, driver response to safety warning systems, driver overriding of safety systems, crash and emergency notification systems, or injury estimation systems.
See Fung [0113] In some embodiments, motor vehicle 100 can include low speed follow system 230 (also referred to as LSF system 230). LSF system 230 includes provisions for automatically following a preceding vehicle at a set distance or range of distances. This may reduce the need for the driver to constantly press and depress the acceleration pedal in slow traffic situations. LSF system 230 may include components for monitoring the relative position of a preceding vehicle (for example, using remote sensing devices such as lidar or radar). In some cases, LSF system 230 may include provisions for communicating with any preceding vehicles for determining the GPS positions and/or speeds of the vehicles. Examples of low speed follow systems are known in the art. One example is disclosed in Arai, U.S. Pat. No. 7,337,056, filed Mar. 23, 2005, the entirety of which is hereby incorporated by reference. Another example is disclosed in Higashimata et al., U.S. Pat. No. 6,292,737, filed May 19, 2000, the entirety of which is hereby disclosed by reference.

[0137] In step 406, response system 199 may determine whether or not the driver is drowsy.  If the driver is not drowsy, response system 199 may proceed back to step 402 to receive additional monitoring information.  If, however, the driver is drowsy, response system 199 may proceed to step 408.  In step 408, response system 199 may automatically modify the control of one or more vehicle systems, including any of the vehicle systems discussed above.  By automatically modifying the control of one or more vehicle systems, response system 199 may help to avoid various hazardous situations that can be caused by a drowsy driver.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 6, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fung in view of Phelan, US Patent Application Publication No., 2006/0122749.
Regarding claims 2, 13, and 17;
(Claim 2) The method of claim 1, further comprising: presenting, on a display of a computing device, an insurance risk display based on individual insurance risk data, wherein the insurance risk display is representative of an insurance risk of an individual.
The primary reference, in the business of analyzing driver behavior, teaches a general assessment of risk, See Fung paragraph [0259]. It does not teach presenting, on a display of a computing device, an insurance risk display based on individual insurance risk data, wherein the insurance risk display is representative of an insurance risk of an individual.

Phelan, in the business of analyzing driver behavior, teaches presenting, on a display of a computing device, an insurance risk display based on individual insurance risk data, wherein the insurance risk display is representative of an insurance risk of an individual:

See Phelan [0076-0080] In the embodiment of the invention illustrated by FIG. 2, a driver safety rating is established by first evaluating the recorded data of FIG. 1 in accordance with a formula and subtracting the resulting numerical value (.sigma.) from 100 where 100 represents optimally safe motor vehicle operation.  The formula utilized in this embodiment is: .sigma.=(V.sup.2-L.sup.2)/(Lx) where 
.sigma.=driver safety rating speed violation deduction 
V=vehicle speed recorded from OBDII 
L=posted speed limit obtained from a GIS database utilizing the GPS location stamp for the data interval
x=adjustment factor to normalize the deduction to a basis DSR of 100.  As stated above, the driver safety rating (DSR)=100-.sigma.. 
[0063] FIG. 15 illustrates the logic steps of an embodiment of the invention wherein the Driver Safety Rating (DSR) is calculated for an individual trip.  In the illustrated example, the logic program evaluates the violations assessed for the specific trip 10-1 and calculates the DSR deduction 10-2. 

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the analysis of driver behavior of the primary reference the ability to present insurance risk data as taught by Phelan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes generating driver insurance risk data allows for insurance companies to provide a customized insurance score to a driver.

Regarding claim 4;
(Claim 4) The method of claim 2, further comprising: receiving, at a processor of a computing device from the client device, driver input data, wherein the individual insurance risk data is further based on the driver input data.
The combined references, in the business of analyzing driver behavior, teach  receiving data. They do not teach wherein the driver insurance risk data is further based on the driver input data.

Phelan, in the business of analyzing driver behavior, teaches wherein the driver insurance risk data is further based on the driver input data:

See Phelan [0046] It may also include so called "extended OBDII" datasets that are specific to each manufacturer and also available with manufacturer permission such as odometer, seat belt status, activation of brakes, degree and duration of steering direction, etc., and implementation of accident avoidance devices such as turning signals, headlights, seatbelts, activation of automated braking systems (ABS), etc.

[0108] Additional variable factors that may be subject of analysis include the number of changes in rate of acceleration (including de-acceleration) per linear distance traveled, number of changes in vehicle direction per linear distance traveled, use of seat belts, turning signals, activation of ABS or SRS systems, etc.  

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the analysis of driver behavior of the combined references the ability to have the driver insurance risk data be based on driver input data as taught by Phelan; since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes using data related to cellphone use helps create a more accurate risk analysis.

Regarding claim 6;
(Claim 6) The method of claim 2, wherein the individual insurance risk data is further based on the environment sensor data.
The combined references, in the business of analyzing driver behavior, teach  receiving data. They do not teach wherein the individual insurance risk data is further based on the environment sensor data.

Phelan, in the business of analyzing driver behavior, teaches: wherein the individual insurance risk data is further based on the environment sensor data.

See Phelan [0048] The data can be then transferred, stored, manipulated and analyzed ("evaluated") as desired to provide information concerning not only the location and duration of vehicle operation, but also the manner in which the vehicle was operated. 

[0081] In another embodiment, the product of the calculation can be adjusted by a factor (.mu.) where .mu.=an adjustment factor for traffic conditions, weather conditions or time of day. 

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the analysis of driver behavior of the combined references the ability to analyze the weather as taught by Phelan; since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes using weather data allows for analysis of driver behavior during certain conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693

/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693